FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DENIS OMAR SANCHEZ-VIGIL,                         No. 09-70657

               Petitioner,                        Agency No. A099-666-441

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Denis Omar Sanchez-Vigil, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

findings of fact, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and de novo

claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Sanchez-Vigil

failed to establish gang members targeted him on account of a protected ground.

See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir. 1998) (criminal street gang

activity does not establish persecution on account of a protected ground).

Accordingly, Sanchez-Vigil’s asylum and withholding of removal claims fail. See

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      Substantial evidence supports the BIA’s denial of CAT relief because

Sanchez-Vigil failed to show it is more likely than not he would be tortured if

returned to El Salvador. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th

Cir. 2008). Sanchez-Vigil’s contention that the BIA applied the wrong standard to

his CAT claim is not supported by the record. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70657